Title: John Adams to Abigail Adams, 13 February 1778
From: Adams, John
To: Adams, Abigail


     
      Dearest of Friends
      On Board the Frigate Boston 5 O Clock in the Afternoon Feb. 13. 1778
     
     I am favoured with an unexpected Opportunity, by Mr. Woodward the lame Man who once lived at Mr. Belchers, and who promises in a very kind manner to take great Care of the Letter, to inform you of our Safe Passage from the Moon head, on Board the ship.—The seas ran very high, and the Spray of the seas would have wet Us, but Captn. Tucker kindly brought great Coats on Purpose with which he covered Up me and John so that We came very dry.—Tomorrow Morning We sail.—God bless you, and my Nabby, my Charley, my Tommy and all my Friends.
     
      Yours, ever, ever, ever yours,
      John Adams
     
    